DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/30/2022.  
Claims 35-57 are presented for examination on the merits. The following rejections are made.
Allowable Subject Matter
Claim 44 is allowed.

Response to Applicants’ Arguments
Applicants arguments filed 9/30/2022 regarding the rejection of claims 35-41 and 45-47 made by the Examiner under 35 USC 103 over Antoni et al. (US 2017/0072116) in view of Elsabahy et al. (Chem Rev, 2015) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/1/2022.
Applicants arguments filed 9/30/2022 regarding the rejection of claims 42 and 43 made by the Examiner under 35 USC 103 over Antoni et al. (US 2017/0072116) in view of Elsabahy et al. (Chem Rev, 2015) further in view of Hossainy et al. (US 2005/0287184) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/1/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  The combination of Antoni and Elsabahy would not have obviated a coating comprising a therapeutic BASP nanoparticle and a second therapeutic not associated with the nanoparticle.
In response to A, the Examiner respectfully disagrees. Antoni teaches that medical devices may be coated with paclitaxel or a steroid such as dexamethasone wherein neither active is associated with a BASP nanoparticle. However, Elsabahy teaches that BASP nanoparticles may be used to carry and deliver anti-proliferative agents, e.g. doxorubicin, as a coating on medical devices for therapeutic purposes. It is taught that BASP nanoparticles provide a precise tunability for the drug release so as to fine tune treatment. Modification of the BASP to include other known anti-proliferative agents such as paclitaxel would have been within the skill of an ordinary person.  Regarding the obviousness of a coating comprising a first therapeutic BASP nanoparticle and a second therapeutic not associated with a BASP nanoparticle, this would have been the result of the combination of Antoni and Elsabahy. MPEP 2144.06(I) states that “[I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-41 and 45-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoni et al. (US 2017/0072116; of record) in view of Elsabahy et al. (Chem Rev, 2015, 115(19), 10967-11011) 
Antoni is directed to drug-eluting medical devices, such as stents, catheters and balloons (see [0002] and [0053]; see instant claims 39, 49, 50 and 53), for the treatment of restenosis (narrowing of the vasculature), the device being coated with a layer comprising urea and paclitaxel (see [0106]; see instant claims 41 and 54). The coating of paclitaxel may be provided in such a way so as to yield slow release of the paclitaxel to the surrounding vasculature (see [0127]). Additional therapeutics may be included in the paclitaxel layer such as anti-inflammatories like dexamethasone as well as other antineoplastic agents such as docetaxel (see [0108]) (see instant claim 36-40 and 55). It is noted that the presence of urea in the paclitaxel layer promotes release of the drug from the surface (see [0010]). Methods of using the devices are taught and require placing the medical device into a vascular organ so that the drug can be released to the surrounding tissue (see [0004]; see instant claims 51-52)
Antoni fails to teach the coating as comprising a brush-arm star polymer (BASP) nanoparticle comprising an antiproliferative agent.
Elsabahy is directed to polymeric nanostructures for medical diagnosis and therapy. Elsabahy teaches that polymeric nanoparticles may offer better treatment for blood vessel narrowing and for cell therapy, and provide suitable materials for stent and stent coating materials (see page 20). Coatings are taught to provide high coating stability while preventing stent-induced restenosis. Elsabahy identifies BASP nanoparticles as a clever controlled loading and release strategy (see page 24). Anti-proliferative drugs, camptothecin or doxorubicin, were incorporated via ester linkages to the BASP (see instant claim 47) wherein the BASP was designed to release the drug molecules by orthogonal stimuli including pH, light, and reduction. It is noted that hydrolysis is also identified as a means for release of the bound therapeutic (see Fig. 17) (see instant claims 45-47) The synthetic approach allowed a single nanoparticle to carry a previse molar ratio of drug via simply modifying the feed ratios of macromonomer and crosslinker during BASP synthesis. The elegant design of the nanoparticle platform provided precise tunability and facilitated the development of nanoparticle-based therapies that could be finely optimized for specific treatment (see page 24). Thus, it would have been obvious to modify Antoni’s stent composition such that the coating layer comprised BASP nanoparticles comprising an anti-proliferative, such as paclitaxel because such particles are known for the elegance and chemical tunability which would be desired in the treatment of vasculature. Combining prior art elements according to known methods to yield predictable results is indicative of obviousness. See MPEP 2143(I)(A). 
Regarding instant claim 48, this is a product-by-process claim. As the product resulting from the recited steps yields the final BASP nanoparticle, the product of the product-by-process claim is the same/obvious to the product of Elsabahy. See MPEP 2113(I). 
Thus, the combination of Antoni and Elsabahy would provide the instantly claimed medical device wherein the medical device, such as a stent, would possess a coating comprising antiproliferative BASP particles that provide tunable and controlled release characteristics, the coating further comprising a second therapeutic agent, the second therapeutic agent, such as paclitaxel or dexamethasone, the second agent being not associated with the BASP so as to provide immediate release of the therapeutic upon administration (see instant claims 56 and 57). Such a coating would serve to increase the second therapeutic concentration quickly and maintain an elevated concentration of the antiproliferative agent over a desired span of time so as to most effectively treat the vasculature. See MPEP 2144.06(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Antoni et al. (US 2017/0072116; of record) in view of Elsabahy et al. (Chem Rev, 2015, 115(19), 10967-11011) as applied to claims 35-41 and 45-57 above, and further in view of Hossainy et al. (US 2005/0287184; of record).
Antoni and Elsabahy fails to teach the antiproliferative of the BASP as being that of paclitaxel.
Hossainy is directed to drug-delivery stent formulations for restenosis. It is taught that the stent is to comprise an antiproliferative agent which includes paclitaxel and doxorubicin. Thus, it would have been obvious to modify the BASP particles to include paclitaxel as it was known that paclitaxel and doxorubicin are interchangeable in their ability to treat restenosis. See MPEP 2144.06(II) which states that substituting equivalents known for the same purpose is evidence of obviousness.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611